Citation Nr: 1118557	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a permanent and total disability rating for pension purposes prior to February 9, 2005. 


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1965 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the RO in Sioux Falls, South Dakota, which denied entitlement to nonservice-connected pension benefits. 

During the pendency of this appeal, nonservice-connected pension benefits were granted in a February 2005 rating decision, effective February 9, 2005.  Because the Veteran's claim was received by VA on December 12, 2002, the February 9, 2005 effective date of the grant of nonservice-connected pension benefits does not represent a grant of the maximum benefits allowable.  Accordingly, the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Board remanded this claim for further development.  It now returns for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While this claim was pending at the Board, a permanent and total disability rating for pension purposes was granted in a February 2005 rating decision.  However, a copy of this rating decision is not in the claims file and there is no indication as to whether it relied on evidence not of record at the Board.  Accordingly, the February 2005 rating decision granting nonservice-connected pension benefits and any files and/or evidence, including any procedural documents, pertaining to this claim currently at the RO must be obtained so that the Board can make a fully informed decision on this claim. 

After this evidence has been obtained, and after conducting any further development deemed warranted based on any additional information or evidence received, the agency of original jurisdiction (AOJ) should readjudicate the issue of whether nonservice-connected pension benefits are warranted prior to July 9, 2005.  

Accordingly, the case is REMANDED for the following actions:

1. The February 2005 rating decision of the RO in Sioux Falls, South Dakota granting entitlement to nonservice-connected pension benefits and all claims files and/or evidence, including any procedural documents, pertaining to this claim must be obtained and associated with the central record currently at the Board. 

2. Thereafter, the AOJ should complete any further development deemed warranted based on any additional information or evidence received, and then readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


